department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh number release date date date legend b area c nation d selection committee e certification dear we have considered your request for advance approval of your grant-making program under sec_4945 g and sec_4945 of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 your letter indicates that you will operate a scholarship program to provide educational opportunities for deserving and academically successful secondary students and post-secondary students from b one of the most impoverished regions of c the scholarship will ensure that children from b who have the academic potential but lack financial resources can attend secondary school and college and ultimately use their education to improve conditions for the community of b over the next three years it is projected that to big_number students will qualify to attend high school in the region of b students on the waiting list for the scholarship grant the actual number of grants awarded will vary depending on the level of funding that you receive each year you anticipate that you may fund as many a sec_80 grants in a year including grants to continuing students it is also anticipated that in any given year there may be as many as provided that scholarship recipients continue to satisfy the scholarship requirements you will provide grants for each year of secondary school for secondary school recipients and for each year of college or university for post -secondary grantees you may at your sole discretion award a secondary school grantee an additional scholarship for university or college study upon the grantee’s graduation from secondary school the amount of each scholarship will depend upon the academic needs of the student the tuition and fees charged by the academic institution where the student is accepted enrolled the number of qualified_scholarship recipients identified for the current_year and the funds you have available to - provide the scholarships in some instances where there is evidence of financial need you may provide the academic institution amounts to cover students’ books and supplies transportation housing and other expenses related to the students’ attendance at the institution you anticipate that a typical annual scholarship payment will be dollar_figure per grantee per year for secondary education and dollar_figure per grantee per year for post-secondary education eligibility any student who resides in b and who could not otherwise afford to pursue his or her education at the secondary or post secondary level is eligible for selection by d your board_of directors has developed and provided the following criteria for the selection of scholarship grantees by d the criteria are designed to identify those students with the greatest need and who in d’s determinations are likely to use their educations to give back to their local communities and who will lead their communities by example the criteria are e e e e past strong academic performance or evidence of academic promise recognized by former teachers and evidenced by grades testing performance and or teacher recommendations demonstrated dedication to learning through evidence of consistent past school attendance teachers school administrators or d’s members’ observations of students’ potential for leadership in their communities in the form of recommendations and demonstrated level of financial need and other extenuating circumstances that might prevent a student from otherwise continuing his or her education selection selection of the grantees is made by d d is composed of the principal of the local primary school the area chief and key elders who oversee the various villages and hamlets within b you as an organization also have a volunteer representative to assist d in the selection process d will work with local teachers and school administrators to identify appropriate candidates in accordance with the criteria stated above your volunteers have made and will continue to make the school administrators aware of the program so that students and parents in the region will be informed about the grant also since comparable grants have been made by other organizations for over seven years in the area the students parents and school administrators have experience with similar grants the elders and village leaders also are aware of the grants and have suggested that students request assistance because the availability of funding is well-known in the area the school including administrators and teachers also makes application on behalf of students nearing completion of their primary education who are anticipated to satisfy the criteria for the grant in selecting scholarship grantees d will not discriminate on the basis of race gender ethnicity or religion d may take into account the accomplishments of potential of applicants who have overcome significant obstacles including the particular obstacle presented by their economic or family circumstances or discriminatory practices that might impede their ability to continue their education once a slate of candidates is identified d will select the scholarship grantees by consensus vote and will notify the recipients upon completion of the selection d will submit the selected candidates to you as well as documentation of the basis for the selection of each candidate such as information with respect to the financial needs of the students and certifications such as e your directors officers or employees the members of d and their family members will not be eligible to receive scholarship grants nor will any person who is considered a disqualified_person will respect to your organization within the meaning of sec_4946 d will certify that the candidates selected are not spouse children grandchildren great grandchildren or the spouse of children grandchildren or great grandchildren of d members in keeping with local customs and cultures communication concerning the selection process by d may be oral if this is the case such communications will be recorded and certified in writing by a local representative or agent of your organization and retained in your records notification you will notify successful applicants of the scholarship award by letter within days of the selection by d your letter which will be in english will set out the terms and conditions of receipt of the scholarship each scholarship grantee must sign and return a copy of the letter indicating his or her acceptance under the conditions outlined before scholarship funds will be disbursed to the grantee’s academic institution prior to distributing any funds to the grantee’s academic institution you will require the institution to confirm that the grantee has been accepted for admission or is enrolled as a student in good standing the terms and conditions of receiving the scholarship are e e e student grantees must remain enrolled at an academic institution maintain a grade average of b or better and remain in good standing at their academic institution an interim report and a final report are required from the academic institution the interim report provides the courses taken and grades received by the scholarship grantee for the past year and certifies that the scholarship grantee is in good standing the final report is submitted upon a grantee’s completion of his her study at an academic institution you have established investigation and enforcement procedures designed to satisfy the requirement of reg c you will initiate an investigation if a grantee or the grantee’s institution fails to provide the reports due as required within a reasonable_time or the report due_date a grantee fails to maintain a b average or better or is no longer in good standing at the academic institution or you have been notified that the grantee has applied the scholarship funds for purposes other than the support of educational expenses you will withhold further payment until you have as applicable received all reports received assurance that the grantee will make every effort to satisfy all requirements of the scholarship program and or determined that no part of the awarded funds have been used for improper purposes a progress report is submitted each year by the student and by the school to which funds have been distributed an annual audit is undertaken by a certified_public_accountant on the funds distributed also pictures and testimonials from the students are collected each year and there is an annual meeting of all recipients to emphasize the value of education your volunteer representatives who were educated in the u s attend the selection committee meetings and interact with the process at least annually if you determine that a grantee has not fulfilled the conditions of receiving the scholarship you will suspend additional scholarship payments to the grantee if you receive a delinquency report but also receive sufficient assurances from the grantee that all conditions will be satisfied in the future you may at your discretion make further payments to a grantee if the grantee demonstrates to your satisfaction that extraordinary precautions will be taken to continue to satisfy the conditions of the scholarship grants if you determine that any grant funds have been used for improper purpose you will suspend future scholarship payments to the grantee you also will take all reasonable and appropriate steps to recover the improperly expended funds and ensure that any other funds disbursed to the grantee are used exclusively for the purposes set forth in the applicable grant agreement if you recover any misused funds receive any delinquent reports and receive sufficient assurance from the grantee that future improper diversions will not occur you may at your discretion make further payments to a grantee if you determine that to do so would further your charitable purpose you will keep the following records to satisfy the requirements of trea reg c a b c d all information provided to you by d on the qualifications of scholarship candidates the names addresses and other contact or identifying information for each selected scholarship grantee any information on relationships that would cause a scholarship candidate or grantee to be a disqualified_person with respect to your organization within the meaning of sec_4946 of the code all amounts disbursed to each grantee e f g the identified goals and purposes for which each amount is awarded under the scholarship program a copy of each award letter signed by the recipient grantee the interim and final report required and any measures taken to investigate the misuse of grant funds or to enforce grant terms sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 ii the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 and sec_4945of the code this determination only covers the grant program described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements enclosure notice redacted copy of letter
